Citation Nr: 1422242	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board acknowledges that the Veteran was discharged "under other than honorable conditions."  However, in July 2004 the RO issued an administrative decision deciding that the Veteran's period of service was under honorable conditions, and that he was entitled to receive VA benefits for that period.  

With respect to the Veteran's claim of entitlement to service connection for a TBI, the Board notes that this claim was previously denied by the RO in May 2010 rating decision.  The Veteran did not appeal the rating decision, and this decision therefore became final.  The Veteran thereafter filed a claim to reopen his previously denied service connection claim in July 2011 and the RO declined to reopen the claim in a September 2011 rating decision.  The Veteran filed a notice of disagreement to this decision in October 2011, and perfected his appeal in December 2012.  

The Board notes that in December 2011, the RO received some of the Veteran's service treatment records (STRs) which were not previously of record at the time his TBI claim was denied in the May 2010 rating decision.  Notably, these service treatment records, specifically the Veteran's post deployment October 2006 health questionnaire, include a report of a blast injury.  Moreover, the Veteran has stated that this blast caused his claimed TBI residuals.  Under 38 C.F.R. § 3.156(c)(1) (2013), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ..."  

The Board finds that these STRs were not previously associated with the Veteran's claims folder.  Additionally, these records are clearly relevant and of probative value to his TBI claim, as they demonstrate that the alleged blast occurred.  The Board will therefore reconsider the Veteran's claim and is recharacterizing the issue on appeal to entitlement to service connection for TBI pursuant to 38 C.F.R. §3.156(c).  

The Board further notes that in a November 2012 rating decision, the RO granted service connection for the Veteran's right knee disability and lower back disability.  Therefore, these issues are no longer on appeal and will not be addressed by the Board.  

In a July 2013 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. The Veteran was given the opportunity, and declined, to have a new hearing with another Veterans Law Judge who is currently with the Board.  

The issue of entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has a TBI that had its clinical onset in service, or is otherwise related to his active duty.  


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for TBI, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. The Veteran was notified via letter dated July 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2011.  Nothing more was required. 

As for the duty to assist, the Veteran's service treatment records (STRs) and service personnel records have been obtained. 

The Board notes that there are STRs not associated with the claims file because they were unable to be located.  Regarding these unavailable STRs, the Board notes that where a Veteran's STRs have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran was advised in a February 2010 letter of the futility of attempting to obtain the records without further information and was requested to send any records in his possession.  The Veteran did not submit any such records. Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The analysis herein has been undertaken with this heightened duty in mind.

Pertinent post-service medical records have been obtained, to the extent available. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA examination was provided in August 2009 so as to ascertain whether any diagnosis of TBI exists, and whether any currently-diagnosed TBI was etiologically-related to service.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate, as the examiner included a thorough review of the file and physical examination and provided findings relevant to the issue at hand following an examination.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the July 2013 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claim of whether new and material evidence was presented to reopen a claim for entitlement to service connection for a TBI (herein re-characterized as a reconsideration of the entitlement to service connection). See transcript of July 7, 2013 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the July 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) Bryant, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will discuss the merits of the claim of entitlement to service connection for TBI.



Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through special education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In March 2009, the Veteran claimed that he was entitled to service connection for a TBI.  

With regard to a current TBI, the competent and probative evidence of record does not document evidence of such.  The Board also notes that the Veteran was not treated for any TBI in service, nor did he report any head pain, loss of concussion or disorientation.  

In August 2009, the Veteran was afforded a VA examination to determine whether he suffered from a TBI.  The Veteran reported that in service he was driving a Hum-vee when an IED exploded under the truck.  The Veteran stated that after this incident he was dazed and lost hearing "a little bit," but denied any loss of consciousness after the incident.  The Veteran further reported a second incident when he was near a window and an RPG went off close by.  He reported that he felt stunned for a few seconds and also felt dazed, but did not lose consciousness.  After reviewing the Veteran's claims file and medical records, the examiner conducted an examination of the Veteran to determine if there were any reflex, sensory, motor or cognitive disabilities which may have arisen from a TBI.  The examination results were normal; the Veteran had no signs of judgment impairment, neurobehavioral effects, or any abnormalities with his muscle response or reflexes.  The examiner did not find that the Veteran had a traumatic brain injury during service, and did not diagnose the Veteran with TBI, but instead diagnosed him with tension-type headaches without having effect on daily activities.  The Board finds the August 2009 VA examination to be of great probative value as it was based on thorough examination of the Veteran.  Additionally, there are no medical findings to the contrary.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms.  Although the Veteran is considered competent to report that he has headaches, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his headaches can be attributed to a diagnosis of a TBI, or his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical opinion that weighs against the Veteran's claims.  The Veteran's assertions opining that he suffers from a TBI, or at least residuals of a TBI, which is related to active duty service is outweighed by the medical evidence to the contrary.  

In summary, as the preponderance of the evidence is against the claim, service connection for a TBI is not warranted.  


ORDER

Entitlement to service connection for a TBI is denied.


REMAND

The Veteran contends that he has a left knee disability that is related to his military service, specifically his automobile accident when an IED exploded in June 2005.  He alternatively contends that his left knee disability is related to his service-connected right knee disability.  See the July 2013 Board hearing transcript, pg. 11.

The Board observes that the medical evidence of record indicates a diagnosis of left knee arthritis.  See the November 2012 VA examination report.  Furthermore, his service treatment records verify that he was in a motor vehicle accident in June 2005.

There is no medical opinion of record that addresses whether the Veteran's left knee disability is related to his military service or service-connected right knee disability.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed left knee disability.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability had its onset in service or within a year of service discharge or is otherwise etiologically related to the Veteran's active service, to include his credible report of a motor vehicle accident in June 2005; and,

b. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was caused or aggravated (made worse) by his service-connected right knee disability.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, he should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


